Title: General Orders, 5 July 1778
From: Washington, George
To: 


          
            Head Quarters Brunswick Landing [N.J.] July 5th 1778.
            Parole Paris—C. Signs Peace. Plenty.
            
          
          The Right Wing of the Army is to march at three ôClock tomorrow morning under the
            Command of Majr General Baron de Steuben—The Route, halting places and Encampments will
            be given by the Qr Mastr Genl.
          Any Officers of the Right Wing who may have Evidence to give to the Court Martial
            sitting for the trial of Major General Lee are to remain in Camp that they may
            attend.
          The Park of Artillery is to move with the Right Wing. The sick of the Right Wing are to
            be sent to the Barracks in the City of Brunswick this Evening. All Invalids who are able
            to march with the Army and carry their Arms not to be sent—Three Commissioned Officers
            from the Wing are to be left to superintend the sick which shall be left.
        